MEMORANDUM **
Soon Im You and her three sons, natives and citizens of South Korea, petition for review of the Board of Immigration Appeals’ orders dismissing their appeal from an immigration judge’s order of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition.
We reject petitioners’ contention that the government failed to establish remova-bility by clear and convincing evidence, because petitioners conceded removability. See Shin v. Mukasey, 547 F.3d 1019, 1024 (9th Cir.2008).
We also reject petitioners’ contention that the government should be equitably estopped from ordering their removal. Although a government employee, Leland *797Sustaire, issued Soom Im and Jang Hyun You’s fraudulent alien registration cards (Kwang Kyun You and Dong Hun You were derivative beneficiaries), the record shows Soom Im You was not “ignorant of the true facts” when she procured the cards, id. at 1025, and “[i]n any event, estoppel against the government is unavailable where petitioners have not lost any rights to which they were entitled.” Sulit v. Schiltgen, 213 F.3d 449, 454 (9th Cir.2000).
Finally, we find no defects amounting to a due process violation. See Shin, 547 F.3d at 1024-25; Hong v. Mukasey, 518 F.3d 1030, 1035-36 (9th Cir.2008).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.